Willson, Judge.
It is shown by the record that the honorable Anson Rainey, judge of the fortieth judicial district, before whom the trial of this case was had, was presiding in exchange with the honorable Eugene Williams, judge of the district in *454which the county of Falls is embraced. This recital in the record sufficiently shows lawful authority in the presiding judge to hear and determine the cause. It was not necessary, in such case, to make and enter a formal order declaring the exchange of districts by the judges.
Opinion delivered June 5, 1886.
Defendant requested the court to charge the jmy as follows: “An unrecorded brand is no evidence of ownership, and as the brand of S. B. Bryan has not been recorded, it will be no evidence of ownership in Bryan to the steer in controversy; and unless such steer has been proven by other evidence, beyond a reasonable doubt, to be the property of Bryan, you will acquit.” This requested instruction was refused. The law is unquestionably as stated in said instruction, and the evidence demands that it should be given. (Coffelt v. The State, 19 Texas Ct. App., 436.)
Other questions presented in the record are not discussed, because in our opinion the only material error in the conviction is the one above stated, and for this error the judgment is reversed and the cause remanded.

Reversed and remanded.